DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/16/2020 and 05/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Porozov (WO 2019125347 A1) discloses a motor [abstract] comprising: (a) a stator [1] having a plurality of ferrous cores surrounded by a plurality of windings [12]; (b) a pair of rotors [2,3, Fig 7] positioned on opposing sides of the stator. 
However, neither Porozov nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “each rotor including a ring gear; and (c) a drive shaft extending through a cutout of the stator, the drive shaft having a pinion gear positioned near an end of the drive shaft in communication with the ring gears of the rotors; wherein the rotors rotate in opposing directions so that the ring gears translate a movement of the rotors to the drive shaft through the pinion gear to rotate the drive shaft in a direction substantially orthogonal to a direction of rotation of the rotors”. 
	 Claims 2-20 are allowable based on their virtue of depending on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834